OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                       AUSTIN


QrnALD c. MANN
 -.n    ..I-                                                January 9, 1939



            lib. c, tin'.
                       Norrid
            County Attorney
            Silver-ton,Texas
            Dear kr. Norrid:
                                          Opinion No. G-4!?
                                          Re: Sheriff's fees in %.QX
                                              suits
                 Your letter of January 4, sddreshea to the
            Attorney General has been referred 'to t&e writer for
            reply. You request to be dvksea ~?n the following
            question: Wan the sherif1 iege&y 6harge more than
            $2.00 in any tax sud,tregardless of~the number of
            citations served a@ work perfcrmecWW
                 In repiy ti th&s quesk$on you are respect-
            fully advised &hat the Legislature tis the sole
            power to provide %r coliqtion of delinquent taxes,
            and to fix the fees allowed each state officer in
            such SUi$B.  Arti?cle9332 of the R. C. 2. of l'exar
            reads M paPt:
                      'The Sheriff or Constable of the County
                    which /the suit is pending shali receive a
                 kie of 'I% ($2.00) Dollars in each case
                 wh'hchwill cover the service of all process,
                 and the selling of the property and execut-
                 ing deeds fW same."
                  In the above Article the Legislature specific-
             ally sets out the fee in esch tax case, even though
             other taxing units are impleaded or intervene, as pro-
             vided for in Article 7345b. It remains one and the same
             case, and the Legislature made no provision under Arti-
             cle 7345b to allow the sheriff any additional fee.
                  In our opinion the Sheriff of the county in
             which the suit is pending can notlegally charge more
             than $2.00 in any tax suit, regardless of the number
hr. C. W. Norrid, January 9, 1939, Page 2


of citations served and work performed.

                                    Yours very truly
                                 ATTORNEY GENERAL OF TEXAS

                                 By (Signed) Claud 0. Boothman
                                                    -=sslstimt
COB-KR
APPROVXD
(Signed) Gerald C. Eann
ATTORKZY GEERAL OF TEXAS